Citation Nr: 1741884	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-26 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for permanent incapacity for self-support of child prior to September 14, 2006.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder. 

3.  Entitlement to individual unemployability (TDIU).

4.  Entitlement to a compensable rating for right inguinal hernia.

5.  Entitlement to a higher level of special monthly compensation (SMC), based on Loss of Use of a Creative Organ.

6.  Entitlement to a compensable rating for bilateral hearing loss. 

7.  Entitlement to a compensable rating for erectile dysfunction. 

8.  Entitlement to a rating in excess of 20 percent for voiding dysfunction with recurrent right epididymitis.

9.  Entitlement to a rating in excess of 20 percent for hemorrhoids. 

10.  Entitlement to a rating in excess of 10 percent for right wrist tenosynovitis.

11.  Entitlement to a compensable rating for residuals of a right hand fracture.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010, May 2010, February 2013, and April 2014 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran withdrew his Board hearing request in September 2014.

The issues of entitlement to increased ratings for depressive disorder and right inguinal hernia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for permanent incapacity of child K.J. was denied by a June 2004 rating decision, which became final.  On September 14, 2006, the Veteran re-opened the claim, which was subsequently granted with an effective date assigned of September 14, 2006.

2.  The Veteran suffers from erectile dysfunction.  He does not have loss of use of other body parts.

3.  During the appeal period, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.

4.  Throughout the pendency of the appeal, the Veteran's erectile dysfunction has not manifested by deformity of the penis.

5.  The Veteran's chronic epididymitis manifests as daytime voiding interval of less than 1 hour and nighttime awakening to void 3-4 times. 

6.  The Veteran's hemorrhoids are characterized by internal and external hemorrhoids which cause bleeding.

7.  The Veteran's right wrist is characterized by painful, limited motion.  It is not characterized by ankylosis or dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.

8.  The Veteran suffers limited motion in the right ring finger.  The fingers do not demonstrate ankylosis or gaps between the thumb pad and fingers or fingertip and the proximal transverse crease of the palm.



CONCLUSIONS OF LAW

1.  Entitlement to an earlier effective date for the grant of permanent incapacity for self-support of a child prior to September 14, 2006, is not warranted.  38 U.S.C.A. §§ 101, 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401(b) (2016).

2.  The criteria for SMC at a rate higher than Level K-1 for accrued benefits purposes have not been met.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (2016).

3.  The criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss disability, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

4.  The criteria for a compensable rating for the Veteran's service-connected erectile dysfunction, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7522 (2016).

5.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected epididymitis, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7525-7542 (2016).

6.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected hemorrhoids, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7336 (2016).

7.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected right wrist are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5215 (2016).

8.  The criteria for a compensable rating for the Veteran's service-connected residuals of a right hand fracture, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of 38 U.S.C.A. § 5103(a) have been met by a September 2012 letter, for bilateral hearing loss, right hand fracture, and recurrent right epididymitis increased rating claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While a letter was not sent specifically for the remaining increased rating claims, the Veteran had been properly notified as to the notice requirements for increased rating claims by the September 2012 letter which explained the applicable notice requirements for increased rating claims generally.  Neither the Veteran nor his representative have indicated that there is any question as to the adequacy of the duty to notify the Veteran with regard to these claims.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided several VA examinations during the course of the appeals.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Earlier Effective Date for Permanent Incapacity of Child

Entitlement to an earlier effective date for permanent incapacity for self-support of child prior to September 14, 2006 is not warranted.

A VA Form 21 -686c, Declaration of Status of Dependents, was received in June 
2002 showing that the Veteran reported the child K.J.'s status as helpless for mental or physical reasons.  In September 2002, the Veteran was sent a letter regarding the claim advising him of the evidence required to support it.  

By June 2004 rating decision, the Veteran was denied entitlement to this benefit as the evidence of record at the time of the decision was not sufficient to show the child became permanently incapable of self-support prior to their 18th birthday by reason of physical or mental disability.  The Veteran was notified of the decision via correspondence dated in June 2004.  No communication was received within one year of the Veteran's notification of the June 2004 rating decision which expresses dissatisfaction with that decision.  The Veteran did not file a Notice of Disagreement within one year and the June 2004 decision became final.

On September 14, 2006, the Veteran submitted another claim for permanent incapacity of child K.J., which was subsequently granted with effective date September 14, 2006.  

The effective date upon receipt of new and material evidence (other than service records) after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Leonard v. Principi, 405 F.3d 1333   (Fed. Cir. 2005).  Therefore entitlement to an effective date prior to September 14, 2006, the day the re-opened claim was received, is not warranted.  

SMC

Special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, loss of 25% or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or following receipt of radiation treatment of breast tissue.  38 CFR 3.350 (a).

The Veteran is in receipt of SMC at level K-1 for loss of use of a creative organ due to his erectile dysfunction.  Erectile dysfunction was the sole basis in the Veteran's file for SMC. The record does not indicate that he has lost the use of any other anatomical part.  Notably, the February 2013 VA examination establishes that the Veteran does not have loss of use of his right hand, despite being service connected for right hand disability.  Hence, there was no factual basis for award of SMC beyond Level K-1.  Id.

Bilateral Hearing Loss Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case, as explained below.

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

The Veteran filed a claim for an increased, compensable rating for bilateral hearing loss in December 2010.  The Board notes that while the December 2010 claim appears to be limited to the right ear, throughout the claims period, VA has treated the claim as for bilateral hearing.  As such, the Veteran has reason to believe that this claim is still on appeal, and the Board may address the matter at this time.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant has a reason to believe it is on appeal).  The Veteran appeared for a VA examination, detailed below, during the pendency of this appeal, which support that a higher rating is not warranted.

The Veteran's October 2012 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
30
50
70
75
56.25
Right:
(decibel)
25
45
65
65
50

Maryland CNC testing revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

The Veteran reported that he has to listen to the television at a high volume and cannot understand people when they are not facing him.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2016).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Here, there is no evidence of an exceptional pattern of hearing loss.

Thus, based on the audiometric findings, a compensable rating for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's increased rating claim for service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating for Erectile Dysfunction

The Veteran was service connected for erectile dysfunction by a February 2013 rating decision which assigned a noncompensable rating effective October 4, 2012, the date a VA examination found erectile dysfunction as likely as not related to service-connected epididymitis.  The Veteran filed a Notice of Disagreement to the rating decision.  As discussed below, the Board finds the noncompensable rating for erectile dysfunction is appropriate.

The Veteran appeared for a VA examination in October 2012.  While erectile dysfunction was diagnosed, the penis was noted as normal, and no deformity was found.  The VA examination found erectile dysfunction as likely as not related to service-connected epididymitis.  There is no prior medical evidence establishing that the Veteran has erectile dysfunction as related to service or service-connected disability.

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2014).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In this case, the medical evidence does not indicate that the Veteran has a penile deformity.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2014).  

Throughout the appeal period, the evidence of record does not establish that the Veteran suffered a deformity of the penis as a manifestation of his erectile dysfunction.

Accordingly, the claim is denied.  The Veteran has not met the criteria for a higher evaluation at any time during the appeal period.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

Increased Rating for Epididymitis

A February 2013 rating decision increased the rating for recurrent right epididymitis from noncompensable to 10 percent effective December 2010, the date of claim.  A July 2014 rating decision increased the rating to 20 percent effective December 7, 2010.  The condition is rated under DC 7525-7542.

The Veteran appeared for a VA examination in October 2012.  Chronic epididymitis was diagnosed.  It was noted that the Veteran receives no treatment.  The Veteran reported painful testicles and frequent urination, two or three times nightly.  Voiding dysfunction was found, with urinary leakage that does not require the wearing of absorbent material.  An appliance is required.  There is daytime voiding interval less than 1 hour and nighttime awakening to void 3-4 times.  There are symptoms of obstructed voiding, markedly slow or weak stream, and decreased force of stream.  Right epididymis is tender to palpation.

Under DC 7525, epididymo-orchitis, chronic only, is rated as urinary tract infection.  38 CFR 4.115b.  Under DC 7542, neurogenic bladder is rated as voiding dysfunction.  Voiding dysfunction states to rate particular condition as urine leakage, frequency, or obstructed voiding.  

Under Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is 60 percent, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day is 40 percent, requiring the wearing of absorbent materials which must be changed less than 2 times per day, is 20 percent.  From the VA examination, the Veteran does not require use of absorbent material.  While it was mentioned he uses an appliance, there is no indication that this usage is regular and in fact it is noted that the Veteran does not receive treatment for the epididymitis.  Therefore this criterion does not apply.

Under urinary frequency, daytime voiding interval less than one hour, or; awakening to void five or more times per night is 40 percent.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night is 20 percent.  Daytime voiding interval between two and three hours, or; awakening to void two times per night is 10 percent.  Here, the VA examination indicates that the Veteran's daytime voiding interval is less than 1 hour and he experiences nighttime awakening to void 3-4 times.  Therefore, the 20 percent rating already assigned by the RO is warranted.

The Veteran's symptoms do not match the criteria for obstructive voiding.  Under urinary tract infection, poor renal function is rated separately.   Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management is rated as 30 percent.  Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management is rated as 10 percent.  As there is no indication these symptoms apply to the Veteran, this rating criteria also does not apply.  38 CFR 4.115a.

Accordingly, the claim is denied.  The Veteran has not met the criteria for a higher evaluation at any time during the appeal period.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

Increased Rating for Hemorrhoids

Under Diagnostic Code 7336, hemorrhoids, external or internal with persistent bleeding and with secondary anemia, or with fissures are rated at 20 percent: hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are rated at 10 percent; mild or moderate hemorrhoids are rated as noncompensably disabling.  38 CFR 4.114.

The Veteran is rated at 20 percent for hemorrhoids from January 2002 under Diagnostic Code 7336.  The Veteran appeared for a VA examination in March 2014.  The Veteran reported internal hemorrhoid removal and symptoms of blood after a bowel movement.  The Veteran reported taking fiber for the condition.  The examiner diagnosed mild or moderate internal and external hemorrhoids.  The examiner found small or moderate external hemorrhoids and irreducible external hemorrhoids.  The examiner found that the hemorrhoid condition does not impact the Veteran's ability to work.

The Veteran is already rated at the highest rating under Diagnostic Code 7336 and no other diagnostic code affords him a higher rating.  Accordingly, the claim is denied.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

Right Wrist and Right Hand Increased Rating

In regard to the right wrist, the RO granted service connection for right wrist tenosynovitis under Diagnostic Code 5215, at 10 percent from February 2013, the date of a VA examination providing diagnosis.  In December 2010, the Veteran filed an increased rating claim for right hand fracture, rated as noncompensable under Diagnostic Code 5230.

The Veteran appeared for a VA examination in February 2013.  In regard to the right hand, the Veteran reported cramping and swelling.  He reported flare-ups of cramping, stiffness, and pain.  There was limited motion in the right ring finger.  There was no gap between the thumb pad and fingers or between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Post repetitive testing, there was additional limitation of motion for the right ring finger.  All fingers reflected pain on movement after repetitive use.  There was tenderness or pain to palpation.  Right hand grip was 4/5.  It was noted that the right hand disability does not impact the Veteran's ability to work.  There was no ankylosis.  

In regard to the right wrist, the diagnosis was right wrist tenosynovitis secondary to service-connected right metacarpal fracture.  The Veteran reported flare-ups of pain and swelling.  Right wrist palmar flexion, right wrist dorsiflexion, is 65 degrees, left wrist palmar flexion is 75 degrees, left wrist dorsiflexion is 70 or greater.  There is no change after repetitive use testing.  Functional loss is noted as less movement and pain on movement, and tenderness or pain on palpation.

Right wrist radial deviation ends at 15 degrees and objective evidence of painful motion begins at 15 degrees.  Right wrist ulnar deviation ends at 35 degrees and objective evidence of painful motion begins at 35 degrees.  Right wrist post-test radial deviation ends at 15 degrees.  Right wrist post-test ulnar deviation ends at 35 degrees.  Left wrist radial deviation ends at 20 degrees and objective evidence of painful motion begins at 20 degrees.  Left wrist ulnar deviation ends at 40 degrees and objective evidence of painful motion begins at 40 degrees.  Left wrist post-test radial deviation ends at 20 degrees.  Left wrist post-test ulnar deviation ends at 40 degrees.

Under Diagnostic Code 5230, ring or little finger, limitation of motion, any limitation of motion is noncompensable.  Under additional criteria, a higher rating is established for ankylosis or gap between the thumb pad and fingers or gap between the fingertip and the proximal transverse crease of the palm; as these facts are not established, no higher rating is warranted.  There is no ankylosis or limited motion found to support a higher rating under the remaining rating criteria for Diagnostic Codes 5228-5229.  

Under Diagnostic Code 5214, ankylosis of the wrist provides a higher rating.  Under Diagnostic Code 5215, for the wrist, limitation of motion of dorsiflexion less than 15 degrees is 10 percent, and palmar flexion limited in line with forearm is 10 percent.  As the facts do not support that these criteria apply, no higher rating is warranted under these Diagnostic Codes.  

The RO granted 10 percent based on limited, painful motion of the right wrist.  The Board finds this rating appropriate and no higher rating warranted.  Under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

Accordingly, the claim is denied.  The Veteran met the criteria for a higher evaluation at no time during the appeal period.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.



ORDER

Entitlement to an earlier effective date for permanent incapacity for self-support of child prior to September 14, 2006 is denied.

Entitlement to a higher level of special monthly compensation, based on Loss of Use of a Creative Organ is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a compensable disability rating for erectile dysfunction is denied.

Entitlement to a disability rating in excess of 20 percent for recurrent right epididymitis is denied.

Entitlement to a disability rating in excess of 20 percent for hemorrhoids is denied.

Entitlement to a disability rating in excess of 10 percent for right wrist tenosynovitis is denied.

Entitlement to a compensable disability rating for residuals of a right hand fracture is denied.


REMAND

Depressive Disorder

During the most recent VA examination in March 2014, the examiner found the Veteran's depression to be in remission.  However, in a May 2014 letter from a vocational consultant who reviewed the claims file and conducted a telephone interview with the Veteran' it was written that the depression has been totally incapacitating from early 2000.  The Board finds a new VA examination required to opine as to the current severity of the depressive disorder and discuss the conflicting opinions of record.

Right Inguinal Hernia

The Veteran appeared for VA examinations in November 2009 and October 2012.  The November 2009 VA examiner noted that the right inguinal hernia caused symptoms of swelling and feeling uncomfortable.  The Veteran reported difficulty performing activities and difficulty lifting because it hurts.  The examiner stated that the right inguinal hernia is actually a ventral hernia caused by abdomen muscle weakness.  The examiner noted that the hernia is inoperable and cannot be supported by a truss/belt.  The October 2012 VA examiner noted no surgery and no medication were required in response to the diagnosed right inguinal hernia.  It was noted as small and readily reducible.

The Veteran's right inguinal hernia disorder is rated under DC 7338 at 0 percent.  Under Diagnostic Code 7338, small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible is rated 30 percent.  Postoperative recurrent, readily reducible and well supported by truss or belt is rated at 10 percent.  Not operated, but remediable is rated as 0 percent.  Small, reducible, or without true hernia protrusion is rated as 0 percent.  38 CFR 4.114.  In light of the November 2009 exam which stated that the right inguinal hernia is actually a ventral hernia that is inoperable and cannot be supported by a truss/belt, and the October 2012 VA exam which found the diagnosed right inguinal hernia small and readily reducible, a clarifying opinion is required.  

TDIU

The Veteran is service connected for multiple disabilities to include depressive disorder rated at 50 percent from March 2001.  His combined evaluation is 70 percent from December 2010.  Therefore, the Veteran's disability rating meets schedular requirements for TDIU.  38 C.F.R. § 4.16(a) (2016).

In considering the extent to which the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board finds that further evidentiary development is required.  The Board finds remand required for a VA examination to determine the extent to which the Veteran's service-connected disabilities combine to render him unemployable.  While the May 2014 letter from a vocational consultant found the Veteran unemployable due to depression, the March 2014 VA examiner's opinion offered a conflicting opinion, as such, a clarifying opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected depressive disorder.  

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected depressive disorder.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected right inguinal hernia.  

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

(a)  In addition to evaluating the nature and severity of the current right inguinal hernia condition, the examiner is specifically requested to address and potentially clarify the November 2009 exam which stated that the right inguinal hernia is actually a ventral hernia that is inoperable and cannot be supported by a truss/belt, and the October 2012 VA exam which found the diagnosed right inguinal hernia small and readily reducible. 

(b)  The examiner(s) should assess the functional impairment caused by the Veteran's service-connected right inguinal hernia.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected disabilities: depressive disorder, hemorrhoids, voiding dysfunction with recurrent right epididymitis, tinnitus, right wrist tenosynovitis, right hand fracture, bilateral hearing loss, right inguinal hernia, and erectile dysfunction, in regard to the Veteran's TDIU claim.  

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  When the above has been completed, the case should again be reviewed by the AOJ, to assess increased rating for depressive disorder, right inguinal hernia, and TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


